DETAILED ACTION
Claims 17-32 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under EP19209464 filed on 11/15/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high precision” in claims 28 and 30 is a relative term which renders the claim indefinite. The term “high precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation relates to placement of a lens assembly, however, there is no guidance where the placement could be deemed with high precision. 
eccentric displacement” in claim 31 is a relative term which renders the claim indefinite. The term “eccentric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What makes a level of displacement eccentric, or different that the plain definition of displacement of the FOV?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamarshi et al, US 10514256 B1 (Kamarshi).

Regarding Claim 28, Kamarshi discloses a triangulation scanner for measuring an object surface, the triangulation scanner comprising: 
a projection unit for projecting a pattern on the object surface; a first image acquisition unit having a first sensor and a first lens assembly, wherein the first image acquisition unit is aligned and designed to acquire an image depicting the pattern and to provide corresponding image information Kamarshi c.12 lines 37-39 - the illumination source 230 to direct modulated illumination toward the scene 202; c.13 lines 31-32 - The head 302 may include several components , such as a projector 316 and a ToF image sensor 318); and 
a control and processing unit to receive the image information and to derive distance measured values from the image information (Kamarshi c.17 lines 2-14 - The ToF distance D1 for the first ToF camera 332 may be determined in a conventional manner. For example, a phase delay between emitted and received IR signals may be measured to calculate the distance for each sensor pixel to a reflecting surface in the scene that corresponds to the sensor pixel. Accordingly, the distance D1 from the first ToF camera 332 to the target 506 may be determined as follows: [ D1=(c/2)(Δφ1/2πf) - Equation (1) ]where c is the speed of light, Δφ1 is the phase shift or delay measured at the first image sensor, and f is the modulation frequency), 
wherein: the first lens assembly has at least one first zoom lens group, which is configured to be positioned variably and with high precision along its optical axis, for providing at least two optical acquisition focal lengths, whereby a first and a second acquisition zoom level are provided, wherein each acquisition zoom level provides the acquisition of an image corresponding to a field of view defined by the respective acquisition zoom level and the fields of view are each different (Kamarshi c.13 lines 37-43 – The first lens 320 may be implemented in a number of ways, including as a fixed lens or as a zoom lens to provide a narrower FoV, as discussed above. When implemented as a zoom lens, the lens 320 may have any suitable zoom range, with one example being 24-100 mm focal length, which may approximate a vertical FoV angle between 55 and 13 degrees. Use of a zoom lens also offers additional advantages in that a zoom lens permits a changeable FoV; c.15, lines 20-23 – The orientation of the lens 320 indicates both a projection axis and optical ToF axis of the ARFN, which may be used for determining an orientation of the projection system and the ToF FoV). 

Regarding Claim 31, Kamarshi discloses the triangulation scanner according to claim 28, wherein: the first or the second image acquisition unit is configured such that its sensor and lens assembly are positioned so that a sensor center point of the sensor is offset in relation to the optical axis, such that a distance is present from the sensor center point to the optical axis, the optical axes of the first and the second lens assembly or the first and the second image acquisition unit are parallel, an eccentric displacement of the field of view in relation to the optical axis results and the offset is applied in such a way that object regions defined by the fields of view of the first and the second image acquisition unit in an object plane essentially correspond, or a uniform pixel grid is provided in the object plane for the first and the second image acquisition unit (Kamarshi c.11 lines 45-59 – The ARFN 102(1) is characterized in part by an offset between the projector 206, the ToF cameras, 208, 212 and the camera 210. This offset is the linear distance between the optical axes of the projector 206 and the cameras 208, 210 and 212. Placement of the projector 206 and the cameras 208, 210 and 212 at distance from one another may aid in the recovery of non-visible light and/or structured light data from the scene 202. The known projector/camera linear offset may also be used to calculate distances, dimensioning, and otherwise aid in the characterization of objects within the scene 202. In other implementations, the relative angle and size of the projector FoV and camera fields of view may vary. In addition, the angle of the projector 206 and the cameras 208, 210 and 212 relative to the chassis 204 may vary or may be variable by actuators. Due to the offset, the projector 206 and cameras 208, 210 and 212 employ separate optical path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kamarashi, in view of Kawai, US 2002/0030675 A1 (Kawai).

Regarding Claim 29, Kamarshi further discloses the triangulation scanner according to claim 28, wherein: the triangulation scanner has a second image acquisition unit having a second sensor and a second lens assembly, the first and the second lens assembly each have at least one first zoom lens group which is able to be positioned along its optical axis variably and provide at least two optical acquisition focal lengths, and wherein each acquisition zoom level provides the acquisition of an image corresponding to a field of view defined by the respective acquisition zoom level and the fields of view are each different (Kamarshi c.13 lines 50-56 – The first lens 320 may further include a motorized focus, a motorized zoom, and a motorized iris (not shown in FIG. 3). The second lens 322 may be provided to adjust for the differences between the projection imager (not shown) and the image sensor 318. This allows for the ARFN 102 to set relative coverage of the two imagers).
However, Kamarshi does not explicitly disclose the first and second image acquisition unit form a first stereo pair and whereby a first and a second acquisition zoom level are provided for the first stereo pair.
Kawai teaches the first and second image acquisition unit form a first stereo pair and whereby a first and a second acquisition zoom level are provided for the first stereo pair (Kawai [0092] – The baseline length, the angle of convergence, the focal length of the lenses, the capability of automatic focusing, and the capability of zooming may be different between the stereoscopic cameras 62a and 62b.  Each of the stereoscopic cameras 62a and 62b is capable of outputting image data in digital form).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kamarshi, in view of Pujol Alcolado et al, US 2013/0208098 A1 (PA).

Regarding Claim 32, Kamarshi discloses the triangulation scanner according to claim 28, as outlined above.
However, Kamarshi does not explicitly disclose the first image acquisition unit and the second image acquisition unit are referenced in a common external coordinate system and a uniform common voxel grid is provided for the first and the second image acquisition unit.
PA teaches the first image acquisition unit and the second image acquisition unit are referenced in a common external coordinate system and a uniform common voxel grid is provided for the first and the second image acquisition unit (PA [0085]-[0090] – Volumetric representation of the flat object: defining a common coordinate system by means of the calibration of an array of cameras formed by at least two cameras; defining a delimiting box comprising the object to be modeled with reference to the defined coordinate system; dividing the delimiting box into small volume elements referred to as voxels; determining for each voxel comprised in the delimiting box whether said voxel is occupied by means of an algorithm selected from a simple algorithm and an improved algorithm; and representing the volumetric representation by means of representing the occupied voxels).
.

Allowable Subject Matter
Claims 17-27 allowed.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMIR SHAHNAMI/               Examiner, Art Unit 2483